Citation Nr: 1623614	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from May 1966 to March 1970. 

This matter is on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In April 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has diabetes mellitus, type II that is related to his service.  Specifically, he contends that he was exposed to Agent Orange while stationed at Robins Air Force Base from May 1966 to March 1970.  His military occupation was crew chief for B-52s in the 465th Bomb Wing.  He contends that on many occasions the aircraft returned from missions with a molasses-type of substance that covered the bottom of the wings and fuselage which he believed to be herbicides.  His duties included washing the aircraft during which the solution of soap, water, and chemicals came into contact with his clothing and skin.  He stated that his unit participated in missions called "Hot Tip I" and "Hot Tip II" in late 1966.

In an August 2015 response to the RO's request for information concerning the claimed herbicide exposure, the Compensation and Pension Service indicated that the DOD list of locations outside of Vietnam and the Korean DMZ where tactical herbicides, such as Agent Orange, were used, tested, and stored does not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at Robins Air Force Base, Georgia.  

The Compensation and Pension Service stated that the case should be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.

The Veteran testified that his unit's mission was Arc Light and Chrome Dome.  He testified that Chrome Dome was where the B-52s carried nuclear weapons 24 hours a day and on return from Vietnam were covered with the strange substance which he was informed was Agent Orange.  He also submitted information regarding a site analysis of Robins Air Force Base Landfill #4/Sludge Lagoon which discovered the presence of pesticides in the soil sludge groundwater.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that the Veteran be asked for the approximate dates, location, and nature of the alleged exposure.  If a statement is received from the Veteran, this detailed statement of the Veteran's claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.

A review of the record reflects that all of the above listed procedures were not all completed, including referral of this case to the JSRRC coordinator.  The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.

In light of the fact that the Veteran has a diagnosis of diabetes mellitus, type II, the Veteran should also be scheduled for a VA examination to determine the etiology of this condition, to include whether it is consistent with exposure to herbicides.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should submit a request to JSRRC for verification of exposure to herbicides.  Provide the JSRRC with the appropriate information, as needed, showing service dates, duties, units of assignment, and copies of the Veteran's statements and testimony pertaining to service at Robins Air Force Base.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any diabetes mellitus, type II.  The claims file should be made available to the examiner.  A review of this remand is requested.  All appropriate testing should be conducted.  The examiner should provide the following opinions:

   (a) Diagnose any diabetes mellitus.
   
(b) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that any currently diagnosed diabetes mellitus had its onset in or is etiologically-related to the Veteran's active duty service, to include herbicide exposure?

The report of examination should include the complete rationale for all opinions expressed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


